Citation Nr: 1626525	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for a bilateral hand or wrist disability, claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2012, the Veteran and his spouse testified during a hearing before RO personnel.  A transcript of that hearing is of record.  In October 2012, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2014, the Board remanded the claims for additional development.


REMAND

When this case was previously before the Board, the issue on appeal was characterized as entitlement to service connection for bilateral carpal tunnel syndrome.  In the Veteran's original claim, submitted in September 2010, he requested that VA determine what his medical disability was and then decide whether he was entitled to service connection for that disability.  He related his current symptoms to carpal tunnel syndrome in both the right and left wrists.  Therefore, the claim was characterized and developed as a claim for entitlement to service connection for bilateral carpal tunnel syndrome.

It is clear from the Veteran's statements that his primary concern is the pain, cramping, and decreased grip strength he experiences in the hands and wrists.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of that holding, and the fact that a medical treatment provider has recently attributed the Veteran's hand and wrist pain to dupuytren's condition, the Board finds that service connection must be considered for that disability.

During the March 2012 RO hearing and October 2012 Board hearing, the Veteran asserted that he had pain in his wrists and hands due to repetitive motion from lifting heavy weaponry, such as bombs and missiles, in service.  He said that his grip strength was not what it should be, and his fingers locked up.  The Veteran's service separation form shows that his military occupational specialty was ordinance mechanic.  During the Board hearing, the Veteran further testified that he did not seek treatment in service because it was not that bad, but that carpal tunnel syndrome worsened over the years.  He also testified that after service he did not perform repetitive work.  

Due to the medical complexity of the issue involved, in May 2014, the Board remanded the claim to provide the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).

At a July 2014 VA peripheral nerves examination, the examiner remarked that the Veteran had carpal tunnel syndrome.  However, the examiner opined that the Veteran's carpal tunnel syndrome was less likely than not related to or aggravated by service.  The examiner remarked that the Veteran's complaints mainly concerned his hands, the right more than left, and the Veteran had severe dupuytren's condition bilaterally, right more than left.  On examination, the Veteran had a knot in the palms of his hands, and in the examiner's opinion, the severe dupuytren's condition was the main reason his hands and wrists hurt.

No opinion was given regarding the etiology of the severe bilateral dupuytren's condition.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is required for a complete and adequate etiology opinion regarding the diagnosed dupuytren's condition.

Accordingly, the case is REMANDED for the following action:


1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hand or wrist disabilities, to specifically include dupuytren's condition and carpal tunnel syndrome.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any disability, to include dupuytren's condition or carpal tunnel syndrome.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hand or wrist disability, to specifically include dupuytren's condition and carpal tunnel syndrome, had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

